By the Court,
Clinton, J.
The fraud charged is not that the bills were falsely represented to be good or marketable in the.city of Buffalo, but that they were falsely represented to *233be the bills of a good and solvent banking corporation, when, in truth, there was no such corporation, or, if there were, it was not good or solvent. Asking the witness Houlestone whether, in his opinion, the bills ever had any value, was, in effect, asking whether, in his opinion, there ever was any such bank, and if, in his opinion, there was such a bank, whether, in his opinion, it was ever solvent. I do not myself see how the non-existence of a corporation, or of a person, can ever be proven by opinion. The mere opinion of a witness is never evidence. The witness must, in the exceptional cases where opinion is competent, base it upon, or apply it to, a given fact or state of facts. If he is called to prove a signature of A. he must first prove his acquaintance with A’s handwriting. If called to testify to the value of a barrel of flour, or a share of stock, he must prove his knowledge of the market. If to testify to the cause of B’s death, he .must show himself competent, by his profession and experience, and by a knowledge of the antecedents and accompaniments of the death, to form a reliable opinion as to its cause. Mr. Houlestone, having been a money broker in Buffalo for twelve years, buying and selling bank bills as parcel of his business, was competent to show that the bills purporting to be issued by the President, Directors and Company of the Potomac Biver Bank, were not current, and had no market value in Buffalo; but his opinion was utterly incompetent to prove there was no such bank, or that, if there were, its bills were actually, absolutely and everywhere destitute of value.
This was the only question presented by counsel on the argument, and I feel it proper to abstain from expressing my impressions as to the quality and sources of the evidence which may be necessary to sustain this indictment.
The prisoner is entitled to a new trial.
Hew trial ordered.